Citation Nr: 0001739	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-08 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for a scar of the right 
ankle.

3.  Entitlement to service connection for thrombophlebitis of 
the right ankle.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1940 to June 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

In July 1946, the RO in Minneapolis, Minnesota, denied 
service connection for an injury of the right hand.  The 
veteran was notified of the decision and his appellate 
rights, but he did not file a timely appeal.

In a January 1996 decision, the Board determined that the 
veteran failed to submit new and material evidence to reopen 
the claim of entitlement to service connection for a right 
hand injury.  In addition, the Board found that the veteran's 
claim of entitlement to service connection for a right ankle 
disability was not well grounded.  The veteran appealed to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court").

In an October 1997 memorandum decision, the Court determined 
that new and material evidence had been submitted and 
reopened the claim of entitlement to service connection for a 
right hand injury.  The Court also found that the veteran's 
claim of entitlement to service connection for a right ankle 
scar was well grounded.  Further the Court found that the 
issue of entitlement to service connection for 
thrombophlebitis of the right leg must be remanded.  The 
Court held that pursuant to its holding in Robinette v. 
Brown, 8 Vet. App. 69 (1995), the veteran's testimony that 
most of the physicians treating him for varicosity agreed 
that the trauma from service could have lead to varicosity 
created an obligation on the part of VA, under 38 U.S.C.A. 
§ 5103(a) (West 1991), to notify the appellant of "the 
evidence necessary to complete the application."  
38 U.S.C.A. § 5103(a); Robinette, 8 Vet. App. 79-80.

The veteran's case was remanded in April 1998 and is again 
before the Board for appellate review.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the veteran's favor, 
residuals of a right thumb laceration, and a residual right 
ankle scar are related to his military service.

2.  The claim of entitlement to service connection for 
thrombophlebitis of the right ankle is not supported by 
cognizable evidence demonstrating that the claim is plausible 
or capable of substantiation.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the veteran's favor, 
residuals of a right thumb laceration, and a residual right 
ankle scar were incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1999).

2.  The claim of entitlement to service connection for 
thrombophlebitis of the right ankle is not well grounded.  
38 U.S.C.A. § 5107.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from June 1940 to June 
1946.  A review of his service medical records (SMRs) is 
negative for any reference of an injury or laceration of the 
right hand, to include the thumb, or a right ankle injury.  
The veteran's June 1946 separation physical examination is 
specifically negative for any reference to a right hand or 
right ankle injury.  The SMRs document the veteran's 
transferring between his several units of assignment during 
the 1941 to 1942 period.  Each transfer was accompanied by an 
entry certifying that the veteran was found to be physically 
qualified for transfer.

The veteran was discharged in June 1946.  He submitted a 
claim for service connection of a scar on the right hand that 
was received in July 1946.  A copy of his June 1946 
separation examination was included in his file.  His claim 
was denied in July 1946, as the scar was not shown on the 
medical evidence of record.  He was notified of the decision 
in July 1946.

The veteran then submitted a claim to reopen the issue 
involving his right hand and to establish service connection 
for a right ankle injury in July 1992.  This claim was denied 
in October 1992.

In November 1992, the veteran submitted a statement wherein 
he stated that he injured his right hand in 1941 while 
serving aboard the USS PATTERSON (DD 392).  He stated that he 
had suffered a right ankle injury while on duty at the Naval 
Air Station (NAS) at Johnston Island during the Battle of 
Midway in June 1942.  He submitted copies of VA treatment 
records pertaining to a period of hospitalization at the VA 
Medical Center, North Chicago, Illinois, during the period 
from October 19, 1990, to October 27, 1990.  The records 
pertained to treatment provided for right lower extremity 
deep venous thrombosis.  The discharge summary made no 
reference linking the veteran's diagnosis to any incident of 
service.  However, the veteran did submit a copy of a medical 
history that was provided by him to the examiner which 
indicated that he injured his right leg in June 1942 when he 
was "shot" by the Japanese in World War II.

In April 1993, a Congressional inquiry was received from 
Representative John Porter.  Mr. Porter indicated that he had 
contacted the National Personnel Records Center (NPRC) and 
was not successful in obtaining any further medical records 
pertaining to the veteran.  He included the NPRC response to 
his inquiry.

The veteran testified at a hearing at the RO in November 
1993.  He repeated his assertion of how he sustained the 
laceration to his right thumb.  He also further described how 
his right ankle was trapped between two whale boats while he 
was holding a detonator to a bomb being loaded at the NAS.  
The veteran further testified that he had not received 
treatment for either injury subsequent to service.  He 
testified that he was told by Navy doctors, at the time of 
the trauma, that his injury would not bother him until he was 
in his 60's.  The veteran further testified that he developed 
a bad case of varicosity in his 60's and attributed it to his 
right ankle injury in service because he felt the Navy 
doctors had predicted the problem.  The veteran acknowledged 
that efforts had been made by VA, both in 1946, and in 
conjunction with his current claim, to obtain additional 
records.  The veteran theorized that some of the records may 
have been destroyed.  

As noted previously, the Board's 1996 decision was vacated by 
the Court in October 1997.  The veteran was notified of this 
action and presented with an opportunity to provide 
additional evidence or argument.  The veteran responded in 
February 1998.  He stated that he had exhausted every avenue 
for additional information.  The only document he had to 
offer was a reply from the National Archives, dated in 
October 1995, which stated that they had conducted a search 
of the available logs for the USS PATTERSON and did not find 
the veteran's name mentioned or any evidence of the ship 
being in a hurricane.  The letter also indicated that they 
were unable to locate sick bay logs or administrative 
logbooks for Johnston Island.  The reply indicated that the 
Navy destroyed most medical (sick bay) logbooks for World War 
II.  Finally, the letter said that they had examined a list 
of patients at the U. S. Navy Hospital at Pearl Harbor but 
did not locate the veteran's name.  The periods searched were 
from December 1940 to January 1941 and from June 1942 to 
December 1942.

In October 1998 the RO contacted the veteran and requested 
that he provide several items in support of his claim.  
First, he was asked to provide a direct statement from the 
physician(s) that had treated him for his varicose condition 
and who may have opined that the disorder was related to his 
right ankle injury in service.  Second, he was asked to 
provide information regarding any VA or non-VA health care 
providers that may have provided treatment for either his 
right hand or right ankle.  Third, the veteran was requested 
to provide copies of additional battle reports for Johnston 
Island, if he had them, or to provide additional details 
regarding his right ankle injury in June 1942.

The veteran responded in October 1998.  He said that he was 
unable to locate the VA physician that had attended him 
during his last hospitalization.  He also stated that he was 
submitting copies of battle reports in his possession, 
however, there is no indication that the veteran did so as 
they are not contained in the claims file.  The veteran 
provided additional comments regarding his right thumb injury 
and his right ankle injury.  He also included an extract from 
a book that reported that the Japanese forces planned to 
attack Johnston Island in August 1942.  Finally the veteran 
included a duplicate copy of the medical history form from 
his October 1990 hospitalization.  

The RO also requested information regarding the veteran's 
injuries and his combat status from the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR)) in December 
1998.

The USASCRUR response was received in March 1999.  The 
response noted that a history of the PATTERSON was included 
and that no mention was made of the ship having been in a 
typhoon in 1941.  The response also noted that the official 
records for the ship, prior to December 7, 1941, were 
missing.  The report failed to address any findings pertinent 
to Johnston Island, as requested.  

The veteran was afforded a VA examination in August 1999.  In 
regard to his right hand, the veteran related that the scar 
on his hand caused awkwardness of thumb motion and that it 
was sensitive directly over the scar.  The scar did not cause 
any pain.  Physical examination of the right hand revealed a 
two inch scar at the base of the right thumb that was 
directly over the first metacarpal from its base to the 
metacarpophalangeal joint.  The scar was freely moveable and 
sensitive to touch, but without pain.  The examiner noted 
that there was involvement of a small portion of the thenar 
muscle at the base of the first metacarpal.  X-rays of the 
right thumb were interpreted to show mild osteoarthritis at 
the first metacarpal-carpal joint.  The examiner noted that 
this was a normal finding as this joint moved more than any 
other in the body and the veteran was 77 years old.

In regard to the right ankle and leg the examiner noted the 
prior history of injury in service as described by the 
veteran.  There was a past history of hospitalization for 
phlebitis in 1990.  He had pain in the right leg to the ankle 
and wore elastic hose below the knee.  Physical examination 
of the right leg revealed extensive varices in the lower leg 
with no obvious varices in the right thigh.  There were no 
significant varicose veins in the left leg.  The examiner 
noted that there was a small one-half inch scar over the 
anterior right ankle that was freely moveable and nontender.  
The veteran stated that that was where he was first injured.  
The veteran had a full range of motion of the right ankle 
without pain or weakened movement to resistance.  There was 
no swelling or crepitus within the right ankle.  The examiner 
further reported that there was no significant objective 
evidence of a lack of endurance or coordination on right 
ankle motion.  X-rays of the right ankle were interpreted to 
show mild degenerative joint arthritis and a calcaneal spur.

The examiner's final diagnoses were:  (1) status following 
laceration of the right thumb undoubtedly caused mild 
symptoms of awkwardness on use of the thumb because of 
partial thenar muscle involvement.  This did not lessen the 
strength of the thumb, so a partial loss of function of the 
right thumb existed; and, (2) status following injury to his 
right ankle with minimal scar noted and no objective findings 
of underlying musculoskeletal damage.  The examiner stated 
that the severe varices and past phlebitis on the right lower 
extremity had no direct relationship to the ankle injury.  
The examiner noted, however, that the scars on the right hand 
and right ankle were consistent with the history of injury on 
active duty.  

II.  Analysis

The Board finds that the veteran's claims of entitlement to 
service connection for right thumb and right ankle scars are 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, the veteran has presented claims which are not 
inherently implausible.  Furthermore, upon examination of the 
record, the Board is satisfied that all relevant facts have 
been properly developed in regard to his claims and that no 
further assistance to the veteran is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
or peacetime service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§  3.303(a).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).

A.  Service Connection for right hand disability

In this case, the veteran contends that he suffered a 
laceration to his right thumb during the winter of 1940-1941 
while serving aboard the USS PATTERSON.  The SMRs are 
negative for any treatment for the laceration.  However, the 
veteran provided credible statements and testimony as to the 
circumstances of the injury and the treatment provided.  
Moreover, the Board notes that he filed his claim for the 
laceration approximately one month after his discharge from 
service in 1946.  His claim was denied without benefit of any 
examination based upon the lack of evidence in the SMRs. 

A VA examiner commented in August 1999 that the scar on the 
right thumb was consistent with the veteran's history of 
injury.  Further, the veteran's manner of how he was injured 
is consistent with the type of service involved at the time, 
namely, serving aboard a destroyer at sea.  Whether the 
vessel was or was not in a typhoon is not dispositive.  Given 
the type of vessel involved, the vessel's operation on an 
open ocean, it can be reasonably concluded that the veteran 
was injured on deck, whether by a broken plate or by striking 
his hand on the vessel.  The Board finds further supportive 
evidence in that the veteran filed a claim for the injury one 
month after his discharge.  Further, the Court, in its 
October 1997 decision, noted that the veteran was competent 
to provide lay evidence that the scar on his right hand was 
the result of an in-service injury.

In consideration of all of the evidence of record, and after 
resolving reasonable doubt in favor of the veteran, the 
Boards that service connection is warranted for residuals of 
a laceration of the right thumb.

B.  Service connection for right ankle injury  

The analysis of the injury of the veteran's right ankle is 
similar to that of the right thumb issue.  The veteran's SMRs 
are negative for any reports of treatment, as was his 
discharge physical examination.  However, the VA examiner, in 
August 1999, found that the scar on the right ankle was 
consistent with the injury described by the veteran.  The 
examiner clearly stated that there was no residual 
musculoskeletal disability of the ankle.  The arthritis noted 
on the x-rays of the right ankle was not attributed to the 
alleged injury in service.

The veteran's lay statements and testimony are credible as to 
how he could have injured his right ankle in service.  
Further, as with the veteran's lay statements regarding the 
laceration of his right thumb, the Court noted that the 
statements served to well ground the claim.  In reviewing the 
veteran's claim in context with all of the evidence of 
record, and after resolving reasonable doubt in his favor, 
the Board finds that service connection for residuals of a 
scar from a right ankle injury is warranted.  

In making the above findings the Board does not express any 
opinion as to whether or not either injury was sustained 
while veteran engaged in combat with the enemy.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The 
Board need not answer the question in order to favorably 
resolve the veteran's claims, and the Board notes that the 
right thumb injury occurred prior to the commencement of 
World War II.

C.  Service connection for thrombophlebitis of the right 
ankle

The veteran is seeking service connection for 
thrombophlebitis of the right ankle.  The legal question to 
be answered initially is whether the veteran has presented 
evidence of a well-grounded claim; that is, a claim that is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail with respect to this claim and there is 
no duty to assist him further in the development of this 
claim.  38 U.S.C.A. § 5107(a).  As will be explained below, 
the Board finds that this claim is not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  In addition, a disability is service connected if 
it is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Moreover, 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by medical diagnosis; (2) There must be 
evidence of incurrence or aggravation of a disease or injury 
in service.  This element may be shown by lay or medical 
evidence; and (3) There must be competent evidence of a nexus 
between the inservice injury or disease and the current 
disability.  Such a nexus must be shown by medical evidence.  
Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In this case, the veteran's SMRs are negative for any 
reference to thrombophlebitis during the veteran's six years 
of active duty.  VA records submitted by the veteran for his 
1990 period of hospitalization do not associate his diagnosis 
of thrombophlebitis with any incident of service, to include 
a right ankle injury. 

While the record shows that the veteran currently has 
thrombophlebitis of the right leg, first documented 
approximately 44 years after his separation from service, he 
has submitted no medical or scientific evidence relating his 
current condition to his military service.  As noted 
previously, the VA records submitted do not relate the 
veteran's thrombophlebitis to his period of service.  Rather, 
they merely note the veteran's reported history of being 
"shot" in the right leg in service.  An event that did not 
occur.  The veteran has contended that he was told by VA 
treating physicians that his thrombophlebitis was related to 
his right ankle injury.  The veteran was requested to obtain 
a statement in support of the allegation but said that he 
could not locate the VA physician.  He has submitted no other 
medical or scientific evidence in support of his allegation. 

While the veteran claims that he developed thrombophlebitis 
due to his right ankle injury in service, he has offered no 
competent evidence to establish such a relationship, other 
than his own unsubstantiated contentions.  While the veteran 
is certainly capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer evidence 
that requires medical knowledge..."  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  Causative factors of a disease 
amount to a medical question; only a physician's opinion 
would be competent evidence.  Gowen v. Derwinski, 3 Vet. 
App. 286, 288 (1992).  The medical etiology of 
thrombophlebitis cannot be established by the veteran's own 
lay opinions.  Grover v. West, 12 Vet. App. 109, 112-133 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75-77 (1995).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Since the service 
medical records do not show thrombophlebitis during service, 
and as the veteran has submitted no competent evidence to 
support his claim that this condition is in anyway related to 
his period of service, caused by his right ankle injury, or 
aggravated by his right ankle injury, the Board finds that he 
has not met the initial burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that this claim is well grounded.  38 U.S.C.A. § 
5107.  Hence, the benefit sought on appeal is denied.  

Although the Board has disposed of the claim of entitlement 
to service connection for thrombophlebitis of the right ankle 
on a ground different from that of the RO, that is, whether 
the veteran's claim is well grounded rather than whether he 
is entitled to prevail on the merits, he has not been 
prejudiced by the Board's decision.  In assuming that the 
claim was well grounded, the RO accorded the veteran greater 
consideration than his claim warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The Board notes that no analysis regarding the veteran's 
involvement in combat is required to adjudicate this issue.  
The veteran has claimed that his thrombophlebitis is 
secondary to his right ankle injury, an event that the Board 
has already concluded occurred.  The issue of combat 
involvement is not pertinent to the medical nexus opinion 
necessary to relate thrombophlebitis to right ankle injury 
residuals.

Finally, based upon the Court's October 1997 decision and the 
Board's April 1998 remand, the veteran was notified of his 
need to provide specific information in support of his claim 
that his thrombophlebitis was related to his right ankle 
injury.  He was requested in October 1998 to provide 
documentation from his VA physician(s) this his 
thrombophlebitis was the result of his ankle injury.  He was 
also requested to identify any sources of medical treatment 
records.  As noted previously, the veteran responded that he 
could not locate the physician or provide additional 
evidence.  Moreover, he failed to provide any other evidence 
on his own and did not indicate any other source of evidence 
to support his contention.  Robinette, 8 Vet. App. at 79.  
Accordingly, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disability.


ORDER

Service connection for residuals of laceration of the right 
thumb, and residuals of a scar from a right ankle injury is 
granted.

Service connection for thrombophlebitis of the right ankle is 
denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

